DETAILED ACTION
Claims 11-30 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/365772, 14/793271, and 13/052897 and Provisional Application 61/345977, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 11-30 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 11-30 utilize the word “buildpack”. However, the word, “buildpack”, is not described nor does it appear in the Specification. Therefore, the use of a buildpack is not enabled by the Specification. For purposes of examination, “buildpack” will be interpreted as a program or a set of instructions for loading an application. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-15, 17, 23-26, and 29-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dawson et al. (US PG Pub No. US 2018/0113684) in view of Lemon et al. (US PG Pub No. US 2005/0166180 A1), in view of Alexion-Tiernan et al. (US PG Pub No. US 2007/0005738 A1), further in view of Tavallaei et al. (US Pat No. 5,918,059).

Regarding claim 11, Dawson teaches a method to deploy and upgrade applications performed by a plurality of virtual machines (Fig 1), each virtual machine having access to a processor and a memory to perform the method (Fig 1), wherein the method comprises:
executing via the processor and the memory of each virtual machine a buildpack to load one or more applications to each virtual machine via an upgrade procedure causing the buildpack to perform operations ([0004]) including:
accessing a list specifying a location for each virtual machine to be provisioned with the one or more applications ([0016]);
staging the applications on each virtual machine pursuant to the upgrade instructions ([0024]).
Dawson does not teach retrieving, by the buildpack executing at each virtual machine, a plurality of unique references specifying respective locations from where to load the one or more applications to each virtual machine and one or more dependencies for each of the one or more applications to be loaded to each virtual machine; loading the one or more applications from the respective locations and the one or more dependencies for each one of the one or more applications to be loaded to each virtual machine as specified by the plurality of unique references, into the memory of each virtual machine.
Lemon teaches the use of a provisioning agent running on a computing device that is responsible to the deployment of application and any dependencies listed in a manifest ([0035]; [0038]). Lemon further teaches that the provisioning agent receives the manifest containing web services [URL references] required by the application ([0040]; [(0042]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include pushing a plurality of URL references from the control hub to the instantiated lightweight agent on each of the plurality of machines specifying one or more applications to be provisioned and one or more dependencies for each of the one or more applications. One would be motivated by the desire to indicate to the agent application requirements and dependencies such that they can be met as taught by Lemon ([0039-40]).
Dawson and Lemon do not teach issuing an interrupt command to each virtual machine instructing the virtual machine to stop accepting work instructions; unloading existing applications and dependencies on each virtual machine; issuing upgrade instructions to each virtual machine.

Dawson, Lemon, and Alexion-Tiernan do not teach the use of a graceful interrupt to allow the one or more applications currently executing work to complete, stop accepting work instructions, and receive upgrade instructions. It is old and well known to perform and upgrade procedure by using a graceful interrupt. For example, Tavallaei teaches allowing a graceful option that, when selected, causes the interrupt to trigger a graceful shut down of the operating system with termination of power application by the power supply following thereafter, thereby allowing currently used data to be saved and, when necessary, for important processing tasks to be completed prior to powering down (col 3 line 64 to col 4 line 9). It would have been obvious to one of ordinary skill in the art to utilze a graceful interrupt. One would be motivated by the desire to prevent data loss by causing an application to stop execution before completing processing tasks as taught by Tavallaei.

Regarding claim 12, Dawson teaches the buildpack is an agent provisioning script, wherein loading the one or more scripts integrates and automates deployment and upgrading of applications on each virtual machine ([0024]).

Regarding claim 13, Dawson teaches the deployment and upgrading of applications is configured via the buildpack serving as a master document ([0024]).

Regarding claim 14, Dawson teaches each virtual machine is deployed on top of physical computing infrastructure ([0025]).

Regarding claim 15, Dawson teaches the buildpack provides a basic framework at each virtual machine to be expanded upon via: loading at each virtual machine the one or more applications; and loading the one or more dependencies for each of the one or more applications ([0004]).

Regarding claim 17, Dawson teaches the buildpack supports Java related environments, wherein the buildpack deploys independently of commands at a command interface ([0015]).

Regarding claims 23-26 and 29-30, they the non-transitory computer readable storage media and virtual machine claims of claims 11-14 above. Therefore, they are rejected for the same reasons as claims 11-14 above. 



Claims 16,18-20, 22, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dawson et al. (US PG Pub No. US 2018/0113684) in view of Lemon et al. (US PG Pub No. US 2005/0166180 A1), in view of Alexion-Tiernan et al. (US PG Pub No. US .

Regarding claim 16, Dawson, Lemon, Alexion-Tiernan, and Tavallaei do not teach wherein a control hub instructs the buildpack, via a lightweight agent, to select the one or more dependencies for each of the one or more applications.
Lyons teaches executing an agent script at a control hub within the datacenter ([0011], wherein the computer device is booted into a service operating system image containing a server automation agent) and selecting, via the lightweight agent, the one or more dependencies for each of the one or more applications ([0036] lines 5-8, wherein the global shell can run scripts and install applications). It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a lightweight agent to select the one or more dependencies for each of the one or more applications. One would be motivated by the desire to perform the management of remote systems by using agents as taught by Lyons ([0005]).

Regarding claim 18, Dawson and Lyons teach teaches wherein the lightweight agent stages the one or more applications using instructions provided by the buildpack (Dawson [0004]).

Regarding claim 19, Lemon teaches wherein the lightweight agent sends recommendations about an execution environment to the control hub, wherein the buildpack executes the recommendations to set up an appropriate execution environment to run the one or more applications ([0040]; [0042]).

Regarding claim 20, Lyons teaches wherein the lightweight agent is selected from a pool to stage the one or more applications (Fig 1).

Regarding claim 22, Lyons teaches wherein the plurality of virtual machines constitute a virtual machine farm operating within a datacenter ([0004-5], “virtual servers”).

Regarding claim 28, it is the non-transitory computer readable storage media claim of claim 22 above. Therefore, it is rejected for the same reasons as claim 22 above. 


Claims 21 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dawson et al. (US PG Pub No. US 2018/0113684) in view of Lemon et al. (US PG Pub No. US 2005/0166180 A1), in view of Alexion-Tiernan et al. (US PG Pub No. US 2007/0005738 A1), in view of Tavallaei et al. (US Pat No. 5,918,059), further in view of Taylor et al. (US Pat No. 7,107,592).

Regarding claim 21, Dawson, Lemon, Alexion-Tiernan, and Tavallaei do not teach wherein loading, by the buildpack executing at each virtual machine, the one or more applications from the respective locations as specified by the plurality of unique references, into the memory of the virtual machine, comprises:  allocating an respective memory space for each of the one or more applications within the memory of the virtual machine; and uniquely associating a dynamically generated class loader for each of the one or more applications within the respective memory space allocated to each of the one or more applications.
Taylor teaches a server pushing a plurality of URL references to a client for downloading class objects (col 2 lines 3-34; col 4 lines 19-33). Taylor further teaches constructing a container for storing objects to be processed (Fig 8 and Fig 9) and dynamically generating URL class loaders for accessing objects (Fig 8, step 426-428). It would have been obvious to one of ordinary skill in the art at the time of the invention to allocating an respective memory space for each of the one or more applications within the memory of the virtual machine; and uniquely associating a dynamically generated class loader for each of the one or more applications within the respective memory space allocated to each of the one or more applications. One would be motivated by the desire to perform remote procedure calls for accessing objects across a network as taught by Taylor (col 1 lines 22-38). 

Regarding claim 27, it is the non-transitory computer readable storage media claim of claim 21 above. Therefore, it is rejected for the same reasons as claim 21 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




                                                                                                                                                                                             /Eric C Wai/Primary Examiner, Art Unit 2195